01/26/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                     Case Number: DA 19-0644



                            No. DA 19-0644

IN THE MATTER OF:

D.L.M.,

            Respondent and Appellant.

                               ORDER




     Upon consideration of Appellant’s motion to voluntarily dismiss

appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                 January 26 2021